Citation Nr: 0720991	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-44 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
T-12 fracture with thoracic and lumbar disc disease, 
currently evaluated as 60 percent disabling.

2.  Entitlement to a compensable evaluation for residuals of 
left thumb fracture.

3.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
October 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VA Tiger Team 
Special Processing Unit at the Cleveland, Ohio, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
then transferred jurisdiction of the case to the RO in 
Boston, Massachusetts. 

In an April 2006 rating decision, the RO increased the 
evaluation for residuals of T-12 fracture to 60 percent.  
Since such increase was not a full grant of the benefit 
sought, the Board concludes that the increased rating claim 
for a back disability is still pending.  See AB v. Brown, 6 
Vet. App. 35 (1993). 

In April 2007, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.

In May 2007, a motion to advance the case on the docket was 
received and granted.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of T-12 
fracture is manifested by chronic thoracolumbar pain, 
multiple level lumbar degenerative disc disease, and old L2 
disc herniation with compromised L2-L3 left nerve root.  
There is no objective evidence of unfavorable ankylosis of 
the entire spine, or separately ratable neurological 
impairment.  

2.  The veteran is left-hand dominant; his service-connected 
residuals of left thumb disability are manifested by 
tenderness, pain, noncompensable level of limitation of 
motion, and x-ray evidence of arthritis.  There is no 
evidence of ankylosis of the left thumb, or a gap of one to 
two inches between the left thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for residuals of T-12 fracture with thoracic and lumbar disc 
disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A , 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293 (as in effect both prior to, and 
on and after, September 23, 2002) and 5243 (as in effect on 
and after September 26, 2003).

2.  The criteria for a 10 percent evaluation, but no higher, 
for residuals of left thumb fracture are met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5224, 5228 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in letters dated in April 2003 and 
October 2005.  Collectively, these letters informed the 
veteran to submit any pertinent evidence he has in his 
possession, informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The claims folder contains service 
medical records, a hearing transcript, and post-service 
medical records from the VA Medical Centers in Boston and 
Beford.  It appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal. The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  The record also reflects 
that the originating agency readjudicated the veteran's 
claims being decided herein following the provision of the 
required notice and the completion of all indicated 
development of the record. There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In April 2006, the RO advised the veteran as to how 
disability ratings and effective dates are assigned, as 
required in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).


II.  Legal Criteria - Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
When the appeal ensues from the veteran's disagreement with 
the evaluation assigned in connection with the original grant 
of service connection, the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, must be considered. Fenderson v. 
West, 12 Vet. App. 119 (1999).


A.  Residuals of T-12 fracture

During service, the veteran was involved in a motorcycle 
accident, sustaining a fracture to his 12th dorsal vertebra.  
In a June 1948 rating decision, the RO granted service 
connection for residuals of fracture to D-12, to include pain 
and limitation of motion, and assigned a 10 percent 
evaluation, effective October 19, 1947.  Later, in the month, 
the evaluation was increased to 20 percent, effective May 26, 
1948.  
In September 2002, the RO received the veteran's increased 
rating claim for residuals of T-12 fracture.  In a June 2003 
rating decision, the RO increased the evaluation to 40 
percent, effective March 18, 2002.  In an October 2004 rating 
decision, the RO increased the evaluation for the veteran's 
back disability to 60 percent, effective September 27, 2002.  
In an April 2006 rating decision, the RO changed the 
effective date of the 60 percent evaluation to March 18, 
2002.  The veteran continues to disagree with the evaluation 
assigned.

The veteran's back disability was previously rated under the 
former Diagnostic Code 5293, as analogous to intervertebral 
disc syndrome.  The current 60 percent evaluation is assigned 
pursuant to Diagnostic Code 5243.  38 C.F.R. § 4.71a (2006).

The VA's General Counsel has determined that Diagnostic Code 
5293, intervertebral disc syndrome, is based upon loss of 
range of motion, and therefore 38 C.F.R. §§ 4.40 and 4.45 are 
applicable in determining the extent of a veteran's 
disability due to intervertebral disc syndrome.  In addition, 
it was concluded that, as Diagnostic Code 5293 involves 
limitation of range of motion, a veteran could not be rated 
under Diagnostic Code 5293 for intervertebral disc syndrome 
based upon limitation of motion, and also be rated under, for 
example, Diagnostic Code 5292, because to do so would 
constitute evaluation of an identical manifestation of the 
same disability under two different diagnoses.  See 
VAOPGCPREC 36-97.

During the pendency of this appeal, the provisions of VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome were revised, effective September 23, 2002, and 
other amendments of the Schedule, addressing disabilities of 
the spine, were made effective September 26, 2003.   VA 
General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether application of the 
revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or 
benefits the claimant had prior to enactment of the new rule.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised 
version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002).

Limitation of motion of the lumbar spine was rated as 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5292 (2002).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
evaluation is warranted, while a 40 percent evaluation is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent evaluation 
is applied.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(effective on and after September 23, 2002).

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine.  Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The incapacitating episode rating scheme set forth in 
Diagnostic Code 5243 is nearly the same as that utilized in 
the 2002 version of Diagnostic Code 5293.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent evaluation for 
unfavorable ankylosis of the entire spine; and a 50 percent 
evaluation for unfavorable ankylosis of the entire 
thoracolumbar spine.

The criteria for a 40 percent evaluation are: unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.
The criteria for a 30 percent evaluation are: forward flexion 
of the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

A 20 percent evaluation is warranted for: forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent evaluation is provided for: forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003). 

Evidence relevant to the severity of the veteran's claim 
includes a January 2003 VA magnetic resonance imaging (MRI) 
scan report, which noted evidence of chronic discogenic 
changes involving the lower thoracic spine at T8-T9 level, 
and multilevel disc degenerations involving the lumbar spine 
from L2 through L5 levels.  There was chronically ossified 
left foraminal disc protrusion at L2-L3 level with mild 
narrowing of the left exit neural foramen.  No compression of 
the left exiting L3 nerve root was detected.  There was mild 
scoliosis of the lower lumbar spine.  Partial fatty 
infiltration of the marrow involving the sacrum was also 
seen.  
On May 2003 VA examination, the veteran complained of 
recurrent low back pain.  On examination, the veteran 
exhibited straight leg raising to 15 degrees.  Flexion of his 
lower back was to 45 degrees, back extension was to 15 
degrees, lateral flexion was to 15 degrees, and rotation was 
to 15 degrees.  The examiner noted that the veteran exhibited 
a marked restriction on his range of lumbar spine motion.  

In October 2004, the veteran presented to VA for a neurologic 
examination.   The veteran was able to ambulate without 
assistive devise.  There was evidence of radiculopathy to the 
left leg.  There was also mid-thoracic and lumbosacral pain.  
The veteran was able to perform heel and toe walking by 
holding onto the table.  He was able to show full range of 
motion and full strength in the shoulder girdle and pelvic 
girdle areas.  Deep tendon reflexes were not obtainable.  
There was no evidence of muscle atrophy.  Lumbosacral range 
of motion was slow, but full.  Diagnosis, in pertinent part, 
was degenerative joint and disc disease of the entire spine, 
the most prominent at T8-T9, L2-L3 level.  It was noted that 
the veteran has limitation of thoracic and lumbosacral motion 
due to dizziness when changing positions; his wide-based gait 
was related to his vestibular system.  

On October 2005 VA examination, the veteran was able to bend 
over in the chair and remove his socks and shoes without 
assistance.  He appeared to be relatively straight when 
standing upright, but he was remarkably stiff throughout his 
entire skeletal axis.  He kept his head and neck in a forward 
flexed position.  There was no evidence of scoliosis.  
Although there was no physical or audible evidence of pain, 
he had no more than 15 degrees of flexion of this 
thoracolumbar spine, and returned to an upright position in a 
very slow, guarded, and protected manner.  The examiner noted 
that that behavior was clearly a contradiction to his 
removing his shoes and socks, and at that time, demonstrating 
pain-free thoracolumbar flexion of at least 60 degrees.  
While upright, lateral flexion of his thoracolumbar spine was 
to 10 degrees, bilaterally.  The veteran indicated that he 
was unable to rotate and twist his trunk and pelvis.  On 
palpation of the midline of his thoracolumbar spine, no 
kyphos or gibbous was detected in the region of his left T12 
compression fracture.  While sitting on the edge of the 
examining table, the veteran's lower extremities virtually 
maintained a position of flexion when attempting to bring his 
lower extremities into full extension, and straight leg 
raising.  Definite patella reflexes of the lower extremities 
were obtained, and rated 2+.  Repeated attempts at obtaining 
ankle reflexes were unsuccessful.  The veteran complained of 
an absence of fine wire sensation in an 8 x 6 oval area on 
the left anterior thigh, but otherwise had complete sensation 
throughout the extent of the lower extremities.  The 
veteran's gait was rather slow and wide-based but his balance 
clearly appeared to be very satisfactory.  There was no 
evidence of weakness of the lower extremities, or thigh 
muscle wasting.  Diagnosis, in pertinent part, was chronic 
thoracolumbar pain, multiple level lumbar degenerative disc 
disease, and old L2 disc herniation with compromised L2-L3 
left nerve root.

The Board notes that the veteran is already receiving the 
maximum amount available under the former Diagnostic Codes 
5292 and 5293, thus an evaluation in excess of 60 percent is 
not available under these codes.  Similarly, the veteran is 
receiving the maximum allowable evaluation under Diagnostic 
Code 5293, effective on and after September 23, 2002, as well 
as the current Diagnostic Code 5243, therefore a higher 
evaluation pursuant to Diagnostic Codes 5293 and 5243 is not 
warranted.  
  
The Board has also considered whether a higher evaluation is 
warranted under the current general rating formula for rating 
diseases and injuries of the spine.  While there is objective 
evidence of some limitation of thoracolumbar spine motion 
(pain-free to 60 degrees on most recent VA examination), 
there is no objective evidence of ankylosis, unfavorable or 
favorable, of the spine; thus a higher evaluation under the 
current criteria is not warranted.  

The Board acknowledges the argument advanced during the 
veteran's personal hearing to the effect that the veteran 
should receive a separate evaluation for neurologic 
impairment secondary to his back disability.  The veteran 
reports an absence of fine wire sensation in an oval area on 
his left anterior thigh.  Notwithstanding, the examiner of 
the most recent examination conducted in October 2005 noted 
that the veteran otherwise had complete sensation throughout 
the extent of his lower extremities.  There is no evidence of 
weakness of the lower extremities, or muscle atrophy.  Since 
the objective evidence fails to show that the veteran 
exhibits mild incomplete paralysis of any affected nerve 
secondary to his service-connected back disability, a 
separate evaluation for neurologic disability is not 
warranted.  

The Board also notes that the currently assigned 60 percent 
evaluation exceeds the maximum evaluation available for 
limitation of motion of the thoracolumbar spine under the 
former Diagnostic Codes 5291 and 5292, or the current general 
schedule for rating spinal disabilities (absent ankylosis of 
the entire spine).  DeLuca considerations are therefore 
inapplicable.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997) [if a claimant is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable].

In sum, the Board finds that the preponderance of the 
evidence of record is against a grant of increased rating for 
the veteran's service-connected back disability.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2006); Gilbert v. Derwinski, 1 Vet. App 49, 55-
57 (1990).


B.  Left Thumb

As noted, the veteran was involved in an in-service 
motorcycle accident.  As a result of such accident, he also 
sustained a fracture of his left thumb.  In June 1948, the RO 
granted service connection for residuals of such fracture, 
and assigned a noncompensable evaluation, effective October 
19, 1947, pursuant to Diagnostic Codes 5299-5228.  The 
noncompensable evaluation has continued to the present.  The 
veteran asserts that his left thumb disability is more severe 
than contemplated by the current noncompensable evaluation.  

Pursuant to Diagnostic Code 5228 (limitation of motion of the 
thumb), a gap of less than one inch (2.5 centimeters) between 
the thumb pad and the fingers, with the attempting to oppose 
the fingers, warrants a noncompensable evaluation.  A gap of 
one to two inches (2.5 to 5.1 centimeters) between thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers, warrants a 10 percent evaluation for both the major 
and minor thumb.  A gap of more than two inches (5.1 
centimeters) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers, warrants a 20 percent 
evaluation for both the major and minor thumb.  

Pursuant to Diagnostic Code 5224 for evaluation of ankylosis, 
a 10 percent evaluation is warranted when the ankylosis of 
the major or minor thumb is favorable and the maximum 20 
percent evaluation is warranted when the ankylosis of the 
major or minor thumb is unfavorable.  

Evidence relevant to the severity of the claim includes a May 
2003 VA examination report.  According to such report, there 
was full range of left thumb motion with no local physical 
abnormalities.  

According to the October 2004 VA examination report, the 
veteran had moderate arthritic changes in the small joint in 
both hands, most prominent in the left thumb.  Diagnosis, in 
pertinent part, was left thumb arthritic changes due to in-
service injury with loss of range of motion in that finger.

On October 2005 VA examination, the veteran complained of 
tenderness at the level of the metacarpophalangeal joint of 
the left thumb.  Inspection of the left thumb by the examiner 
revealed no abnormalities or deformities.  The examiner noted 
that the left thumb did not appear any different than the 
right thumb.  Passive flexion and extension was carried out 
to 10 degrees dorsiflexion and to 30 degrees of palmar 
flexion.  There was no evidence of gross instability to 
radial or ulnar deviation at the base of the right thumb.  
There was no tenderness at the base of the first metacarpal.  
There was also no visible or palpable deformity along the 
course of the entire first metacarpal of the left thumb.  The 
veteran denied capability of appreciating fine wire sensation 
on the volar pad of the left thumb, as well as on the dorsum 
of the thumb.  On repeated request, the veteran was either 
unable to unwilling to attempt to flex or extend the 
interphalangeal joint of the left thumb, which was far 
removed and remote from the site of his described initial 
injury at the base of the first metacarpal.  Diagnosis, in 
pertinent part, was fracture of the left first metacarpal 
with excellent healing, and no objective evidence of skeletal 
or neurologic abnormality.

On review, the Board finds that the objective evidence of 
record fails to show that a compensable evaluation is 
warranted under Diagnostic Codes 5224 or 5228.  In this 
regard, there is no objective evidence of ankylosis of the 
left thumb, nor is there evidence of a gap of one to two 
inches (2.5 to 5.1 centimeters) between the left thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers.  
However, under Diagnostic Code 5003, when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is for application for each major 
joint or group of minor joints affected by limitation of 
motion.  Under those codes, limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  

The veteran's left thumb disability is primarily manifested 
by complaints of pain.  During his personal hearing, he 
testified that he uses a salve on his left thumb to alleviate 
the pain.  Given the October 2004 VA diagnosis of arthritic 
changes of the left thumb secondary to the in-service 
fracture, complaints of pain on left thumb motion, and a 
noncompensable level of limitation of motion, the Board finds 
that a 10 percent evaluation for residuals of left thumb 
fracture is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2006). 

As noted, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Board is required to consider the veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate disability evaluation for a disability using the 
limitation-of-motion diagnostic codes.  In this regard, a 
finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate evaluation for 
pain.  In this regard, the Board notes that the 10 percent 
disability evaluation being assigned for residuals of left 
thumb fracture already encompasses the veteran's complaints 
of pain, thus a higher evaluation based on pain is not 
warranted.  

Thus, in the absence of a gap of more than two inches between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers, or unfavorable ankylosis of the digit, 
the Board finds that a 10 percent evaluation, and no more, is 
warranted for the veteran's left thumb disability.  


ORDER

Entitlement to an evaluation in excess of 60 percent for 
residuals of fracture of T-12 with thoracic and lumbar disc 
disease is denied.

Entitlement to a 10 percent evaluation, but no higher, for 
residuals of left thumb fracture is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.  


REMAND

The Board, herein, has granted a 10 percent evaluation for 
residuals of left thumb fracture.  As such grant may have a 
material effect on the veteran's TDIU claim, due process 
requires that the RO again consider the TDIU issue.

Accordingly, the case is REMANDED for the following action:

The RO should again consider the 
veteran's TDIU claim.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


